Luke, J.
1. All motions for continuances are addressed to the sound discretion of the court. Leathers v. Leathers, 132 Ga. 211 (63 S. E. 1118). On hearing evidence upon the motion to continue, the court did not abuse its discretion in overruling and denying the motion.
2. In view of the note of the trial judge in approving the grounds of the motion for a new trial, the rulings upon the admissibility of evidence were not error.
3. The charge of the court was full and fair, and the evidence authorized the verdict, which has the approval of the trial judge. The court did not err in overruling the motion for a new trial upon any of the grounds of error assigned; neither did the court err in overruling the demurrer of the plaintiff.

Judgment affirmed.


Wade, O. J., and Jenkins, J., concur.